Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Josue A. Villalta on August 31, 2022.
The application has been amended as follows:

(Currently Amended) A wireless endoscopy system, comprising:
a wireless camera comprising an ergonomic body and a rechargeable battery, the ergonomic body including a bulbous portion with a width that is largest at an intermediate location between a proximal end and a distal end of the ergonomic body, the ergonomic body configured to contact a palm of a user’s hand that is wrapped around the bulbous portion;
a connector configured to attach to a distal end of the wireless camera; and
a cordless endoscope having an eyepiece, an ergonomic handle sized to be held between a palm and one or more fingers of a user’s hand, and an endoscope tube that extends distally of the handle,
wherein the wireless camera releasably couples to the eyepiece of the endoscope via the connector, the wireless camera operable to capture and wirelessly transmit one or both of an image signal and a video signal, and
wherein the wireless camera is autoclavable and is operable to capture and wirelessly transmit one or both of an image signal and a video signal in one or both of a direct sequence spread spectrum algorithm and a frequency hopping spread spectrum algorithm.
(Canceled).
(Previously Presented) The system of claim 1, wherein the wireless camera has one or more electrical contacts via which the rechargeable battery is recharged.
(Previously Presented) The system of claim 1, further comprising a charging base having one or more docks configured to receive at least a portion of the camera to recharge the rechargeable battery.
(Canceled).
(Previously Presented) The system of claim 1, wherein the wireless camera has a detachable battery unit that houses the rechargeable battery, the detachable battery unit configured to releasably couple to the ergonomic housing.
(Previously Presented) The system of claim 1, wherein the wireless camera comprises a cross-shaped user input actuatable by a user to control an operation of the wireless camera.
(Previously Presented) The system of claim 1, wherein the wireless camera comprises one or more antennas in a proximal portion of the wireless camera.
(Canceled).
(Canceled).
(Canceled).
(Previously Presented) The system of claim 1, wherein the wireless camera and the cordless endoscope are rotatable as a single unit when the wireless camera is coupled to the cordless endoscope.
(Previously Presented) The system of claim 1, wherein the wireless camera and the cordless endoscope are rotatable as a single unit about an axis of the endoscope tube when the wireless camera is coupled to the cordless endoscope.
(Previously Presented) The system of claim 1, wherein the connector encloses at least a portion of the eyepiece when the wireless camera couples to the cordless endoscope.
(Previously presented) The system of claim 1, wherein the ergonomic body has a convex surface configured to receive at least a portion of a user’s hand thereon.
(Canceled).
(Previously presented) The system of claim 1, wherein the ergonomic body comprises one or more grip features configured to contact at least a portion of a user’s hand to facilitate gripping of the wireless camera by the user.
(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Currently Amended) A wireless endoscopy system, comprising:
a wireless camera comprising an ergonomic body and a rechargeable battery, the ergonomic body including a bulbous portion with a width that is largest at an intermediate location between a proximal end and a distal end of the ergonomic body, the ergonomic body configured to contact a palm of a user’s hand that is wrapped around the bulbous portion; and
a connector at a distal end of the wireless camera, 
wherein the wireless camera is configured to releasably couple to a cordless endoscope via the connector, the wireless camera operable to capture and wirelessly transmit one or both of an image signal and a video signal, and
wherein the wireless camera is autoclavable and is operable to capture and wirelessly transmit one or both of an image signal and a video signal in one or both of a direct sequence spread spectrum algorithm and a frequency hopping spread spectrum algorithm.
 (Canceled).
(Previously Presented) The system of claim 22, wherein the wireless camera has one or more electrical contacts via which the rechargeable battery is recharged.
(Canceled).
(Canceled).
(Previously Presented) The system of claim 22, wherein the wireless camera has a detachable battery unit that houses the rechargeable battery, the detachable battery unit configured to releasably couple to the ergonomic housing.
(Previously Presented) The system of claim 22, wherein the wireless camera comprises a cross-shaped user input actuatable by a user to control an operation of the wireless camera.
(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Previously presented) The system of claim 22, further comprising a cordless endoscope having an ergonomic handle sized to be held between a palm and one or more fingers of a user’s hand, the wireless camera coupleable to the endoscope via the connector.
(Canceled).
(Previously Presented) The system of claim 22, wherein the connector encloses at least a proximal portion of the cordless endoscope when the wireless camera couples to the cordless endoscope.
(Canceled).
(Canceled).
(Previously presented) The system of claim 22, wherein the ergonomic body comprises one or more grip features configured to contact at least a portion of a user’s hand to facilitate gripping of the wireless camera by the user.
(Canceled).
(Canceled).
(Canceled).
(Canceled).
43-84. (Canceled).
(Previously presented) The system of claim 1, wherein the endoscope handle extends orthogonal to the endoscope tube.
(Canceled).

Allowable Subject Matter
Claims 1, 3 – 4, 6 – 8, 12 – 15,17, 22, 24, 27 – 28, 33, 35, 38 and 85 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “wherein the wireless camera is autoclavable and is operable to capture and wirelessly transmit one or both of an image signal and a video signal in one or both of a direct sequence spread spectrum algorithm and a frequency hopping spread spectrum algorithm”, where the closest prior art is Cover et al. (US 2008/0139881 A1), Swann et al. (US 2008/0041394 A1), Lesch et al. (WO 2018/048466 A1) and Grant et al (US 2014/0221749 A1, listed in IDS).
Cover et al. is directed towards a system and method for wirelessly transmitting a video image signal from an endoscopic camera to a receiver or control unit for storage and/or display on a video monitor. Use of a frame-specific, variable compression algorithm capable of progressively encoding a data stream provides for a better performing and higher quality wireless endoscopic camera system capable of generating images at varying resolutions. Use of a short-range, high-performance wireless technology, such as Ultrawideband (UWB), improves the performance capabilities of the system, while minimizing power consumption and extending battery life. Implementations of error correcting codes, as well as the use of multiple transmitting and receiving antennas, further improve the fidelity of the wireless communication, see abstract. 
Swann et al., which is in the same field of endeavor, discloses the various embodiments of the present inventions provide stabilization devices and methods for use of the stabilization devices with minimally invasive gynecological procedures such as methods of preventing pregnancy by inserting intrafallopian contraceptive devices into the fallopian tubes, see abstract.
Lesch et al. is directed towards an endoscopic camera and methods for operating the camera. In one embodiment, the endoscopic camera includes a grip region to facilitate holding by a user. The camera may also include a mechanism for correcting improperly exposed video signals by modulating illumination parameters, see abstract. 
Last but not least, Grant et al teaches an endoscope has a pannable camera at the distal end of its insertion shaft, the pannable camera assembly being pivotable to provide a range of a field of view that can be equal to or greater than 180 degrees. A terminal light emitting element may be mounted to the camera assembly in order to illuminate the immediate field of view of the camera sensor regardless of the rotational position of the camera assembly. A fluid-carrying conduit of the insertion section may also be used to house functional components, including the camera assembly, actuation cables, a communications cable connected to the camera sensor, and/or a fiberoptic cable providing light to the light emitting element. A distal section of the endoscope handle may be rotatable relative to a proximal hand-held section of the endoscope handle, a rotary encoder being provided to convert the rotational position of the insertion shaft relative to the handle into a signal for the purpose of image orientation correction by an electronic processor, see abstract.
However, all above listed prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 22, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486